CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 1 of 13




                                                           EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 2 of 13




                                                           EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 3 of 13




                                                           EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 4 of 13




                                                           EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 5 of 13




                                                           EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 6 of 13




                                                           EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 7 of 13




                                                           EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 8 of 13




                                                           EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 9 of 13




                                                           EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 10 of 13




                                                            EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 11 of 13




                                                            EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 12 of 13




                                                            EXHIBIT A
CASE 0:21-cv-01477-ECT-LIB Doc. 1-1 Filed 06/23/21 Page 13 of 13




                                                            EXHIBIT A
